IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,093-01


                    EX PARTE JAMES WESTLEY SWANSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W10-40964-P(A) IN THE 203RD DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging in

organized criminal activity and sentenced to two years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his sentence is illegal. He writes: “This should have been a state jail

felony offense but when Applicant’s deferred probation was revoked, he was sentenced to two years

in the penitentiary. This was an illegal sentence.”

        The trial court made findings of fact and conclusions of law and recommended that we grant
                                                                                                  2

relief. We disagree. Applicant’s sentence is not illegal. Except as provided by in Subsection (c) of

the statute, the punishment range for a state jail felony is 180 days to 2 years. TEX . PEN . CODE §

12.35(a). Applicant was sentenced within the statutory punishment range. Relief is denied.



Filed: October 1, 2014
Do not publish